The opinion of the court was delivered by
Bennett, J.
It is difficult to see any foundation for the first objection. The statute does not require that the caption should be made on the same paper that envelopes the deposition, and there is no good reason why it should.
The second objection is, that the name of the deponent is not inserted in the superscription.
The statute form, it is true, inserts it, but it seems to be merely a matter of form, and gives no greater certainty than is given in this case. When the authority taking the deposition certifies that “ the within deposition was taken and sealed up by me,” by a reference to the deposition itself, the name of the deponent is given, and the court can see no good ground for rejecting the deposition for this cause. The statute form requires, that, in the caption, the name of the deponent and his place of residence should be set forth, but it has been frequently decided, that if they appear in the body of the deposition, only, it is sufficient.
The remaining objection is, that the time of the administration of the oath, does not sufficiently appear. It is undoubtedly necessary that the time of the administration of the oath should appear. In the present case, the caption begins thus; “ Then John M. W. Hawley of-personally appeared,” &c., and in the attestation, the day, month and year are given. The court think the word “then” may be taken as referring to the date affixed to the attestation, and if so, the day of the administration of the oath, and the day of the attestation are one and the same, and this objection is unfounded in fact. The deposition was, therefore, correctly admitted, and the judgment of the county court is affirmed.